Name: Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  trade;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32004R0282Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (Text with EEA relevance) Official Journal L 049 , 19/02/2004 P. 0011 - 0024Commission Regulation (EC) No 282/2004of 18 February 2004introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 3(2) and Article 7(2) thereof,Whereas:(1) The prior notification of the arrival of animals from third countries requires, in the interests of smooth operations at the border inspection posts, the adoption of a formal document containing the information relevant to the customs declaration.(2) The procedures for the declaration of, and veterinary checks on, animals at the border must be harmonised with the procedures applicable to products of animal origin.(3) As part of this harmonisation the definition of the person responsible for the load as laid down in Article 2(2)(e) of Council Directive 97/78/EC(2) should be used.(4) The development of the integrated computerised veterinary system Traces, provided for by Commission Decision 2003/623/EC(3), involves the standardisation of documents relating to the declaration and checks so that the data gathered can be properly managed and processed in order to improve health safety in the Community.(5) The provisions of Commission Decision 92/527/EEC of 4 November 1992 laying down the model for the certificate referred to in Article 7(1) of Directive 91/496/EEC(4) should accordingly be updated and Decision 92/527/EEC repealed.(6) Since the border inspection posts between the existing Member States and the new Member States are to be abolished upon accession, a transitional measure should be adopted to save them having to introduce new administrative procedures for one month.(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Notification of arrival of animals by means of the common veterinary entry document1. Where any animal referred to in Directive 91/496/EEC enters the Community from a third country, the person responsible for the load within the meaning of Article 2(2)(e) of Directive 97/78/EC shall give notice of such entry at least one working day before the expected arrival of the animal(s) on Community territory. Such notification shall be made to the inspection staff of the border inspection post using a document drawn up in accordance with the model common veterinary entry document (CVED) set out in Annex I.2. The CVED shall be issued in accordance with the general rules of certification laid down in relevant Community legislation.3. The CVED shall consist of an original and as many copies as required by the competent authority to comply with this Regulation. The person responsible for the load shall complete part 1 of the requisite number of copies of the CVED and transmit them to the official veterinarian responsible for the border inspection post.4. Without prejudice to paragraphs 1 and 3, the information contained in the document may, with the agreement of the competent authorities of the Member State concerned by the consignment, be the subject of prior notification via a telecommunications system or other data transmission system. Where this is the case, the information transmitted in electronic form must be exactly the same as required in part 1 of the model CVED.Article 2Veterinary checksVeterinary checks and laboratory analyses shall be carried out in accordance with Commission Decision 97/794/EC(5).Article 3Procedures to be followed after veterinary checks have been completed1. After completion of the veterinary checks specified in Article 4 of Directive 91/496/EEC, part 2 of the CVED shall be completed under the responsibility of the official veterinarian responsible for the border inspection post and shall be signed by him/her or by another official veterinarian operating under his/her authority.Where importation is refused, the box "details of reconsignment" in part 3 of the CVED shall be completed as soon as the relevant information is known. That information shall be entered in the information exchange system referred to in Article 20 of Council Directive 90/425/EEC(6).2. The original of the CVED shall consist of parts 1 and 2, duly completed and signed.3. The official veterinarian, the importer or the person responsible for the load shall then notify the customs authorities for the border inspection post of the veterinary decision taken on the consignment, by presenting the original of the CVED, or by sending it electronically.4. Where the veterinary decision is favourable and the customs authorities have agreed, the original of the CVED shall accompany the animals to the destination specified on the document.5. A copy of the CVED shall be kept by the official veterinarian at the border inspection post.6. A copy of the CVED and, where appropriate, in accordance with Article 7 of Directive 91/496/EEC, a copy of the veterinary import certification, shall be given to the importer or the person responsible for the load.7. The official veterinarian shall keep the original of the veterinary certification or documentation accompanying the animals, as well as a copy of the CVED, for at least three years. However, for animals in transit or being transhipped, whose final destination is outside the Community, the original veterinary document accompanying the animals on arrival shall travel onwards with them and copies only shall be kept at the border inspection post.Article 4Procedures to be followed for animals under customs control or subject to special monitoringFor animals entering the Community which are exempt from the obligation to undergo identity and/or physical checks pursuant to Article 4(3) or Article 8(A)(I)(b)(ii) of Directive 91/496/EEC, where the documentary check is satisfactory, the official veterinarian at the border inspection post of entry into the Community shall notify the official veterinarian at the border inspection post of the place of destination. Such notification shall be made by means of the information exchange system referred to in Article 20 of Directive 90/425/EEC. The official veterinarian at the border inspection post of destination shall issue a CVED including the final veterinary decision on acceptance of the animals. Where consignments fail to arrive or there is a quantitative or qualitative mismatch, the competent authority responsible for the border inspection post of destination shall complete part 3 of the CVED.In the case of transit the person responsible for the load shall present the consignment to the official veterinarian at the border inspection post of exit. Official veterinarians at border inspection posts notified of transiting animals travelling to destinations in a third country on exit from the Community shall complete part 3 of the CVED. They shall inform the official veterinarian at the border inspection post at which the animals in transit entered the Community by means of the CVED.Official veterinarians of the competent authority at the place of destination notified of the arrival of animals destined for a slaughterhouse, an approved quarantine station within the meaning of Commission Decision 2000/666/EC(7) or an officially approved body, institute or centre within the meaning of Council Directive 92/65/EEC(8) located in their area of responsibility shall complete part 3 of the CVED in cases where the consignment fails to arrive or there is a quantitative or qualitative mismatch.Article 5Coordination between competent authorities responsible for checksTo ensure that all animals entering the Community are subjected to veterinary checks, the competent authority and the official veterinarians of each Member State shall work in coordination with the other inspection services to gather together all information relevant to imports of animals. This shall include in particular the following information:(a) information available to the customs services;(b) information in the manifests of ships, trains or aeroplanes;(c) other information sources accessible to road, rail, port or airport operators.Article 6Access to databases and participation in information systemsTo achieve the objective laid down in Article 5, the Member States' competent authorities and customs services shall organise the mutual exchange of data contained in their respective data bases. The information technology systems used by the competent authority shall, as far as possible and subject to appropriate data security, be coordinated with those of the customs services, and with those of commercial operators, so as to speed up the transfer of information.Article 7Use of electronic certificationThe production, use, transmission, and storage of CVEDs may be done by electronic means in agreement with the competent authority.Information shall be transmitted between competent authorities by means of the information exchange system referred to in Article 20 of Directive 90/425/EEC.Article 8Transitional measuresThis Regulation shall apply only until 1 May 2004 to the border inspection posts listed in Annex II which are due to be abolished upon the accession of Hungary, Poland, the Czech Republic, Slovakia and Slovenia.Article 9RepealDecision 92/527/EEC is hereby repealed.References to the repealed Decision shall be construed as references to this Regulation.Article 10Entry into forceThis Regulation shall enter into force on 31 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 216, 28.8.2003, p. 58.(4) OJ L 332, 18.11.1992, p. 22.(5) OJ L 323, 26.11.1997, p. 31.(6) OJ L 224, 18.8.1990, p. 29.(7) OJ L 278, 31.10.2000, p. 26.(8) OJ L 268, 14.9.1992, p. 54.ANNEX I>PIC FILE= "L_2004049EN.001501.TIF">>PIC FILE= "L_2004049EN.001701.TIF">>PIC FILE= "L_2004049EN.001901.TIF">>PIC FILE= "L_2004049EN.002001.TIF">>PIC FILE= "L_2004049EN.002101.TIF">>PIC FILE= "L_2004049EN.002201.TIF">ANNEX IIPaÃ ­s: Alemania/Land: Tyskland/Land: Deutschland/Ã §Ã Ã Ã ±: Ã Ã µÃ Ã ¼Ã ±Ã ½Ã ¯Ã ±/Country: Germany/Pays: Allemagne/Paese: Germania/Land: Duitsland/PaÃ ­s: Alemanha/Maa: Saksa/Land: Tyskland>TABLE>PaÃ ­s: Italia/Land: Italien/Land: Italien/Ã §Ã Ã Ã ±: ÃÃ Ã ±Ã »Ã ¯Ã ±/Country: Italy/Pays: Italie/Paese: Italia/Land: ItaliÃ «/PaÃ ­s: ItÃ ¡lia/Maa: Italia/Land: Italien>TABLE>PaÃ ­s: Austria/Land: Ãstrig/Land: Ã sterreich/Ã §Ã Ã Ã ±: Ã Ã Ã Ã Ã Ã ¯Ã ±/Country: Austria/Pays: Autriche/Paese: Austria/Land: Oostenrijk/PaÃ ­s: Ã ustria/Maa: ItÃ ¤valta/Land: Ã sterrike>TABLE>